IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-30625
                          Conference Calendar


HAROLD JOE BLACK,
                                      Plaintiff-Appellant,

versus

WADE CORRECTIONAL CENTER; KELLY WARD; LOUISIANA
DEPARTMENT OF PUBLIC SAFETY & CORRECTIONS,

                                      Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-2189
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Harold Joe Black, Louisiana prisoner # 111111 (“Black”),

appeals the district court’s dismissal of his pro se, in forma

pauperis (“IFP”) complaint which Black filed pursuant to 42

U.S.C. § 1983.    Black’s complaint alleged violations of his civil

rights stemming from several incidents and injuries, including an

alleged confiscation of legal papers in June 2001.       The district

court dismissed the complaint without prejudice for failure to

exhaust administrative remedies pursuant to 42 U.S.C. § 1997e.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30625
                                 -2-

     Black does not argue that the district court erred in

determining that his claims were unexhausted; accordingly, that

argument is waived.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    There is no

merit to Black’s assertion that he is not required to exhaust his

confiscation claim, nor was it error to dismiss the claim even

though Black pursued administrative remedies after the complaint

was filed.   See Underwood v. Wilson, 151 F.3d 292, 294 (5th Cir.

1997).

     Black’s appeal is without arguable merit and, thus,

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.     5TH

CIR. R. 42.2.   Black’s motion to transfer his dismissed claims to

a different district court is DENIED.

     This court’s dismissal counts as one strike for purposes of

28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-

88 (5th Cir. 1996).    Black is cautioned that if he accumulates

three strikes he may not proceed IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; MOTION DENIED; SANCTIONS WARNING ISSUED.